Order unanimously reversed on the law and matter remitted to Monroe County Family Court for further proceedings, in accordance with the following memorandum: Family Court erred by failing to hold a hearing on respondent’s motion to suppress evidence. Family Court did not deny respondent’s motion on either of the two grounds specified in CPL 710.60 (3) but, rather, resolved factual issues against respondent based upon the motion papers and argument of counsel. That was error. Although respondent entered an admission, the denial of his suppression motion is preserved for review (Family Ct Act § 330.2 [6]). (Appeal from order of Monroe County Family Court, Sciolino, J.—juvenile delinquency.) Present—Callahan, J. P., Doerr, Denman, Green and Balio, JJ.